FILED
                                                            United States Court of Appeals
                                                                    Tenth Circuit
                   UNITED STATES COURT OF APPEALS
                                                                  January 18, 2011
                                TENTH CIRCUIT                   Elisabeth A. Shumaker
                                                                    Clerk of Court


 KENT NORMAN, a/k/a Robert
 Ketchum, a/k/a Robert H. Ketchum,
 a/k/a R. H. Ketchum, a/k/a Bob
 Ketchum, a/k/a Kent C. Norman, a/k/a
 Kent Charles Norman,
              Plaintiff–Appellant,                       No. 10-1191
                                               (Case No. 1:10-CV-00820-ZLW)
 v.                                                       (D. Colo.)
 DR. PRIMER, MD; SIX OTHER
 UNKNOWN PHYSICIANS, DOES
 ONE THROUGH SIX, each of them
 individually, and in their own
 capacities; JOHN KUNSTLE, M.D.;
 BROADWAY PHARMACY;
 SPANISH PEAKS PHARMACY;
 SHERI BLACKMON, M.D.,
              Defendants–Appellees.


                           ORDER AND JUDGMENT *


Before KELLY, McKAY, and LUCERO, Circuit Judges.


      After examining the briefs and the appellate record, this panel has

determined unanimously that oral argument would not materially assist the

determination of this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G).


      *
        This order and judgment is not binding precedent, except under the
doctrines of law of the case, res judicata, and collateral estoppel. It may be cited,
however, for its persuasive value consistent with Fed. R. App. P. 32.1 and 10th
Cir. R. 32.1.
The case is therefore ordered submitted without oral argument.

         Plaintiff Kent Norman filed a pro se complaint against various defendants

for alleged violations of his constitutional rights. The district court dismissed the

action because Mr. Norman failed to comply with the filing requirements

previously outlined by the district court. We too deny Mr. Norman’s appeal and

motion for leave to proceed in forma pauperis (“IFP”).

         From 1988 through 1991, Mr. Norman filed numerous frivolous pro se

complaints. In 1991, the District Court for the District of Colorado ordered Mr.

Norman “enjoined from proceeding as a proponent of any claim in the United

States District Court for the District of Colorado without the representation of any

attorney . . . unless [he] first has obtained leave of the court to proceed pro se” in

accordance with the court’s outlined procedures. Ketchum v. Cruz, 775 F. Supp.

1399, 1404 (D. Colo. 1991), aff’d, Ketchum v. Cruz, 961 F.2d 916, 921 (10th Cir.

1992).

         In this case, Mr. Norman failed to comply with the 1991 filing restriction,

and the district court dismissed the action for his failure to comply with its prior

order. We conclude the district court’s dismissal was proper. “[T]he right of

access to the courts is neither absolute nor unconditional and there is no

constitutional right of access to the courts to prosecute an action that is frivolous

or malicious.” Sieverding v. Colo. Bar Ass'n, 469 F.3d 1340, 1343 (10th Cir.

2006) (alteration in original) (internal quotation marks omitted). We “approve[]

                                           -2-
restrictions placed on litigants with a documented lengthy history of vexatious,

abusive actions, so long as the court publishes guidelines about what the plaintiff

must do to obtain court permission to file an action, and the plaintiff is given

notice and an opportunity to respond to the restrictive order.” Werner v. Utah, 32

F.3d 1446, 1448 (10th Cir. 1994).

      Mr. Norman’s only argument disputing any basis for the filing restriction is

a citation to Ketchum v. City of West Memphis, 974 F.2d 81 (8th Cir. 1992), in

which the Eighth Circuit allowed one of Mr. Norman’s complaints to survive a

motion to dismiss. In all other respects, Mr. Norman focuses solely on the merits

of his claims. Since he does not otherwise dispute the basis for the district court's

decision, his appeal is frivolous. See, e.g., Cedrins v. U.S.C.I.S., 383 F. App’x

811, 813 (10th Cir. 2010) (an appeal may be dismissed as frivolous when an IFP

litigant ignores the district court's filing restrictions). So too is his motion to

proceed IFP. See Lister v. Dep’t of the Treasury, 408 F.3d 1309, 1312 (10th Cir.

2005) (“[I]n order to succeed on a motion to proceed IFP, the movant must show .

. . the existence of a reasoned, nonfrivolous argument on the law and facts in

support of the issues raised in the action.”).

      We therefore AFFIRM the district court’s dismissal and DENY Mr.




                                           -3-
Norman’s motion to proceed IFP.

                                        Entered for the Court



                                        Monroe G. McKay
                                        Circuit Judge




                                  -4-